Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-12, 14, 16-18 rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20150296062).


Regarding claim 1 Lee teach a method for measuring touch pressure intensity in a touch input device (fig. 5B), the method comprising:  
5sensing, by the touch input device (fig. 1B), touch input though a touch panel (ABSTRACT: the touch display unit includes a display panel configured to display screen information, a window formed on the display panel, a first sensing unit and a second sensing unit disposed below the window and configured to sense touch coordinates of a touch input on the window); 
determining, by the touch input device, a position of the touch input on the touch panel ([0007] Accordingly, one object of the present invention is to provide a touch 
measuring, by the touch input device, a degree of change in capacitance according to the touch input ([0143] The touch sensing unit 514 may include a coordinate sensing unit for sensing a touch position (a coordinate point on the touch display unit 151) on the window 513 at which the capacitance is changed by a user's finger 10 applied to the window 513 and a pressure sensing unit for sensing a change of capacitance due to the deformation of the window 513 to recognize a touch pressure);  
10compensating, by the touch input device, the degree of change in the capacitance ([0143]) according to the position of the touch input (fig. 5B, S12 [0164] The controller 180 selects a preset pressure compensation value corresponding to the touch coordinates); and 
measuring, by the touch input device, pressure intensity according to the touch input on the basis of a compensated degree of change in capacitance ([0164] calculates a compensation pressure based on the pressure compensation value (S13). For example, the pressure compensation value may correspond to an increasing value as the touch coordinates are farther away from the central portion of the window, and the compensation pressure may correspond to a pressure value for which the pressure compensation value is added to the touch pressure). 

Regarding claim 3 Lee teach wherein the compensating includes 20compensating the degree of change in the capacitance by using a compensation function in which the touch input position is used as a parameter (fig. 5B, [0164]. [0143]).

Regarding claim 4 Lee teach wherein the compensating including compensating the degree of change in the capacitance (fig. 5B, [0164], [0143]) such that a touch input applied to an edge area of the touch panel has a greater degree of change in capacitance than 25that corresponding to a touch input applied to a central area of the touch panel, as 31defined with respect to the same value of capacitance ([0161]-[0164]). 

Regarding claim 5 Lee teach wherein, for touch inputs applied to different sub-areas of the touch panel of the touch input device and for the same value of capacitance, the compensating includes forming corresponding degrees of change in 5capacitance that differ from one another ([0161]-[0164]).

Regarding claim 6 Lee teach comprising measuring, by the touch input device, a reference capacitance, the reference capacitance representing a capacitance present in a state without any touch input ([0065] capacitance type proximity sensor 141 [0067] Hereinafter, for the sake of brief explanation, a status that the pointer is positioned to be proximate onto the touch screen without contact will be referred to as `proximity touch,` therefore suggests some reference capacitance).
Regarding claim 10 Lee teach wherein the controller circuit is further configured to compensate the degree of change in the capacitance by 10employing a compensation function in which the touch input position is used as a parameter (fig. 5B, [0164]. [0143]).
claim 11 Lee teach  wherein the controller circuit is configured to map an area on the touch panel into a plurality of sub-areas and to compensate the degree of change such that, with respect to the same value of 15capacitance, degrees of change in the capacitance corresponding to a touch input applied to different sub-areas differ from one another ([0161]-[0164])..


Regarding claim 12 Lee teach comprising measuring, by the touch input device, a reference capacitance, the reference capacitance representing a capacitance present in a state without any touch input ([0065] capacitance type proximity sensor 141 [0067] Hereinafter, for the sake of brief explanation, a status that the pointer is positioned to be proximate onto the touch screen without contact will be referred to as `proximity touch,` therefore suggests some reference capacitance), and to store a measured value 20of the reference capacitance in a non-transitory tangible storage memory (fig. 1A, item 170).


Regarding claim 8 Lee teach a touch input device configured to sense touch pressure intensity (fig. 1a, 3A), the device comprising: 
a first electrode layer including a first electrode ([0134] The first input electrode pattern (Tx_XY) may be formed with a plurality of electrode lines extended in a first direction (D1) also fig. 8A,  item 544a); 

a spacer layer located between the first electrode layer and the second 20electrode layer ([0191]  second touch sensing line 544b to the first touch sensing line 544a by a gap between the first touch sensing line 544a and the second touch sensing line); and 
a controller circuit (fig. 1A, controller) configured to measure an amount of change in capacitance according to a change in distance between the first electrode layer and the second electrode layer ([0143] The touch sensing unit 514 may include a coordinate sensing unit for sensing a touch position (a coordinate point on the touch display unit 151) on the window 513 at which the capacitance is changed by a user's finger 10 applied to the window 513 and a pressure sensing unit for sensing a change of capacitance due to the deformation of the window 513 to recognize a touch pressure) and 25to compensate the amount of change in capacitance according 32to a touch input position (fig. 5B, [0164] calculates a compensation pressure based on the pressure compensation value (S13). For example, the pressure compensation value may correspond to an increasing value as the touch coordinates are farther away from the central portion of the window, and the compensation pressure may correspond to a pressure value for which the pressure compensation value is added to the touch pressure).

Regarding claim 14 Lee teach a touch input device configured to sense touch pressure intensity (fig. 1a, 3A), the device comprising:   

a metal layer of a conductive metal material that extends in a direction parallel to the first electrode layer ([0177] first and the second touch sensing line may be formed of a metal material also see fig. 2); 
a spacer layer located between the first electrode layer and the metal layer ([0191]  second touch sensing line 544b to the first touch sensing line 544a by a gap between the first touch sensing line 544a and the second touch sensing line);  10and 
a controller circuit (fig. 1A, controller)  configured to measure an amount of change in capacitance according to a change in a distance between the first electrode layer and the metal layer ([0143] The touch sensing unit 514 may include a coordinate sensing unit for sensing a touch position (a coordinate point on the touch display unit 151) on the window 513 at which the capacitance is changed by a user's finger 10 applied to the window 513 and a pressure sensing unit for sensing a change of capacitance due to the deformation of the window 513 to recognize a touch pressure), and to compensate the amount of change in the capacitance according to a 15touch input position (fig. 5B, [0164] calculates a compensation pressure based on the pressure compensation value (S13). For example, the pressure compensation value may 

Regarding claim 16 the limitations are similar to the limitations of claim 10 so similarly rejected.
Regarding claim 17 the limitations are similar to the limitations of claim 11 so similarly rejected.
Regarding claim 18 the limitations are similar to the limitations of claim 12 so similarly rejected.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150296062) in view of Kimura (US 8319740).
claim 2 Lee teach wherein the compensating includes compensating the degree of change in the capacitance by using [[a table containing stored data]] with which a measured value of the degree of change is compensated according to the touch input position (fig. 5B).
But does not expressly teach compensating the degree of change in the capacitance by using a table containing stored data.
However Kimura teach compensating the degree of change in the capacitance by using a table containing stored data (col. 1, touch panel may intends to reliably detect a touch operation to … sensitivity of a capacitance sensor in adjusted to compensate for a difference in a capacity change,     
As described in detail above, according to first embodiment, when the liquid crystal touch panel unit 31 can be connected to a plurality of locations (1), (2), (3) and (4), the table (shown in FIG. 5) of the detection condition parameters of the touch operation according to the locations (1), (2), (3) and (4) is stored at the ROM 22; therefore, the detection sensitivity (threshold level of signals) of the touch operation and the detection region on the button display to accept touch inputs, etc. can be optimized for the locations (1), (2), (3) and (4) of the liquid crystal touch panel unit 31. Even when characteristics of the touch operation are different for each of the locations (1), (2), (3) and (4), the touch operations can be reliably detected irrespective of the difference of the locations (1), (2), (3) and (4). Therefore, the operability of the touch panel in the display control apparatus may be improved. Also claim 1 A display control apparatus comprising: a main body; a display unit including a touch panel that is configured to be removably installed at a plurality of locations on the main body, the plurality of locations 
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of Kimura teaching so that it may include compensating the degree of change in the capacitance by using a table containing stored data.
The motivation id to provide control apparatus further includes a memory that stores a plurality of detection condition parameters for detecting a touch operation to the touch panel.
Regarding claim 9 Lee teach in view of Kimura teach Regarding claim 2 Lee teach further comprising a non-transitory tangible storage memory configured to store a table with data (Kimura: (col. 1, touch panel may intends to reliably detect a touch operation to … sensitivity of a capacitance sensor in adjusted to compensate for a difference in a capacity change,     
As described in detail above, according to first embodiment, when the liquid crystal touch panel unit 31 can be connected to a plurality of locations (1), (2), (3) and (4), the table (shown in FIG. 5) of the detection condition parameters of the touch operation according to the locations (1), (2), (3) and (4) is stored at the ROM 22; 
Regarding claim 15 the limitations are similar to the limitations of claim 9 so similarly rejected.


Claim 7, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150296062) in view of GRUNTHANER (US 20120026123).
Regarding claim 7 Lee teach reference capacitances ([0065] capacitance type proximity sensor 141 [0067] Hereinafter, for the sake of brief explanation, a status that the pointer is positioned to be proximate onto the touch screen without contact will be referred to as `proximity touch,` therefore suggests some reference capacitance).
But does not expressly teach correction a function for compensating change in capacitance according to a difference between the reference capacitances.
However GRUNTHANER teach correction a function for compensating change in capacitance according to a difference between the reference capacitances (claim 1, touch sensing device comprising: at least one capacitive sensor disposed on a first substrate for sensing a touch at the sensor; a first conductive trace disposed on a second substrate and coupled to the sensor for transmitting a touch capacitance measurement indicative of the touch; and a second conductive trace disposed on the second substrate, decoupled from the sensor, and proximate to the first conductive trace, the second conductive trace for transmitting a reference capacitance measurement indicative of a non-touch capacitance change so as to compensate for the non-touch ).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of Kimura teaching so that it may include correction a function for compensating change in capacitance according to a difference between the reference capacitances.


Regarding claim 13 Lee teach reference capacitances ([0065] capacitance type proximity sensor 141 [0067] Hereinafter, for the sake of brief explanation, a status that the pointer is positioned to be proximate onto the touch screen without contact will be referred to as `proximity touch,` therefore suggests some reference capacitance).
But does not expressly teach correction a function for compensating change in capacitance according to a difference between the reference capacitances.
However GRUNTHANER teach correction a function for compensating change in capacitance according to a difference between the reference capacitances (claim 1, touch sensing device comprising: at least one capacitive sensor disposed on a first substrate for sensing a touch at the sensor; a first conductive trace disposed on a second substrate and coupled to the sensor for transmitting a touch capacitance measurement indicative of the touch; and a second conductive trace disposed on the second substrate, decoupled from the sensor, and proximate to the first conductive trace, the second conductive trace for transmitting a reference capacitance measurement indicative of a non-touch capacitance change so as to compensate for the non-touch ).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of Kimura teaching so that it may include correction a function for compensating change in capacitance according to a difference between the reference capacitances.

Regarding claim 19 the limitations are similar to the limitations of claim 13 so similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim US 20150193068.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625